IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :           No. 2576 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 19 DB 2019
                                :
           v.                   :           Attorney Registration No. 33388
                                :
LAWRENCE BREAN,                 :           (Montgomery County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 28th day of February, 2019, upon consideration of the Verified

Statement of Resignation, Lawrence Brean is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of Pa.R.D.E.

217. Respondent shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).